RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT made as of the 10th day of January, 2008, between Noven
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Robert C.
Strauss. (“Grantee”).

1. Award.

(a) Shares. Pursuant to the Noven Pharmaceuticals, Inc. 1999 Long-Term Incentive
Plan (the “Plan”), the Company hereby grants to the Grantee the right to receive
50,000 shares (the “Shares”) of the Company’s Common Stock, par value $0.0001
per share (the “Restricted Stock Units”). The Shares shall be issued to the
Grantee upon the satisfaction of the terms and conditions set forth herein on
January 10, 2010.

(b) Plan Incorporated. Grantee acknowledges receipt of a copy of the Plan, and
agrees that this award of Restricted Stock Units shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto,
if any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement.

2. Restricted Stock Units. Grantee hereby accepts the Restricted Stock Units and
agrees as follows:

(a) Forfeiture Restrictions. The Restricted Stock Units and the right to receive
the Shares may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of. The Grantee shall forfeit the
Restricted Stock Units and the right to receive the Shares if the Grantee
violates any of the provisions contained in Section 12 or 14 of the Separation
Agreement between the Company and the Grantee dated January 2, 2008. The
prohibition against transfer and the risk of forfeiture described in this
paragraph are herein referred to as “Forfeiture Restrictions.”

(b) Certificates. A certificate evidencing the Shares shall be issued by the
Company in Grantee’s name no later than ten (10) business days after January 10,
2010, provided that Forfeiture Restrictions have lapsed and not been violated.
Shares. Notwithstanding any other provisions of this Agreement, the issuance or
delivery of the Shares may be postponed for such period as may be required to
comply with applicable requirements of any national securities exchange or any
requirements under any law or regulation applicable to the issuance or delivery
of such shares. The Company shall not be obligated to issue or deliver the
Shares if the issuance or delivery thereof shall constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.

3. Withholding. To the extent that the receipt of the Restricted Stock Units,
the Shares, or the lapse of any Forfeiture Restrictions results in income to
Grantee for federal or state income tax purposes, Grantee shall deliver to the
Company at the time of such receipt or lapse, as the case may be, such amount of
money as the Company may require to meet its withholding obligation under
applicable tax laws or regulations, and, if Grantee fails to do so, the Company,
may in its sole discretion, (i) cause Grantee’s right to receive the Shares as
forfeited or (ii) withhold from any cash or stock remuneration then or
thereafter payable to Grantee any tax required to be withheld by reason of such
resulting compensation income.

4. Status as a Shareholder. Until the Shares are issued, the Grantee shall have
no rights as a shareholder, including the right to vote the Shares and receive
all dividends and other distributions paid or made with respect thereto.

5. Status of Shares. Grantee agrees that the Shares will not be sold or
otherwise disposed of in any manner which would constitute a violation of any
applicable federal or state securities laws. Grantee also agrees (i) that the
certificates representing the Shares may bear such legend or legends as the
Company deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the Shares on the stock transfer records of the Company if such proposed
transfer would be in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable securities law and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Shares.

6. Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Stock Units or the Shares.

7. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Grantee.

8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida.

[SIGNATURES ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Grantee has executed this Agreement,
all as of the date first above written.

NOVEN PHARMACEUTICALS, INC.

By: /s/ Jeff Mihm
Name: Jeff Mihm
Title: Vice President, General Counsel and Corporate Secretary


GRANTEE

/s/ Robert C. Strauss

2